Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J), rendered April 16, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s trial attorney provided meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]; People v Mack, 235 AD2d 548 [1997]; People v Davis, 111 AD2d 252 [1985]).
The defendant’s remaining contentions are unpreserved for appellate review. Prudenti, PJ., Florio, Krausman and Mastro, JJ., concur.